Citation Nr: 1522331	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, including tinea versicolor, chronic pruritic dermatitis, and eczema.

2.  Entitlement to service connection for hydrocele, right groin scrotal pain and numbness, and right leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to September 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the New Orleans, Louisiana RO in March 2009 (which found that new and material evidence had not been submitted to reopen a claim of service connection for tinea versicolor, chronic pruritic dermatitis, and eczema) and in November 2013 (which denied service connection for hydrocele, right groin scrotal pain and numbness, and right leg pain).  In June 2013, a formal Decision Review Officer was held at the RO.  In November 2014, a videoconference Board hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.  At the Board hearing the Veteran requested, and was granted, a 90 day abeyance period to allow for the submission of additional evidence; such evidence was received.

The issues of service connection for a back disability and an increased rating for posttraumatic stress disorder (PTSD) have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a skin disorder (on de novo review) and service connection for hydrocele, right groin scrotal pain and numbness, and right leg pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.

FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection for tinea versicolor, chronic pruritic dermatitis, and eczema, based essentially on findings that the evidence did not establish any relationship between tinea versicolor, chronic pruritic dermatitis, and eczema and any disease or injury during military service. 

2.  Following the submission of another month of VA treatment records, an August 1998 rating decision denied service connection for tinea versicolor, chronic pruritic dermatitis, and eczema and provided the same reasoning as the February 1998 denial.  No new and material evidence was received within one year of the decision.

3.  A December 2001 rating decision denied service connection for a rash affecting the right arm, back, and feet as a result of exposure to herbicides, based essentially on findings that there was no medical evidence showing a link between the current skin condition and the skin condition for which the Veteran was treated in service.  No new and material evidence was received within one year of the decision.

4.  Evidence received since the December 2001 rating decision includes a private medical opinion in support of his claim; relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder, including tinea versicolor, chronic pruritic dermatitis, eczema; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a skin disorder, including tinea versicolor, chronic pruritic dermatitis, and eczema may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit claimed (reopening the claim of service connection for tinea versicolor, chronic pruritic dermatitis, eczema) is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A February 1998 rating decision denied the Veteran's claim of service connection for tinea versicolor, chronic pruritic dermatitis, eczema, based essentially on findings that findings that the evidence did not establish any relationship between tinea versicolor, chronic pruritic dermatitis, and eczema and any disease or injury during military service.  

After another month of VA treatment records were associated with the claims folder, an August 1998 rating decision readjudicated the claim.  It again denied service connection for tinea versicolor, chronic pruritic dermatitis, and eczema, and provided the same reasoning as the February 1998 rating decision.  No new and material evidence was received within one year of the decision.

A December 2001 rating decision denied the Veteran service connection for a rash affecting the right arm, back, and feet as a result of exposure to herbicides, based essentially on findings that there was no medical evidence showing a link between the current skin condition and the skin condition for which the Veteran was treated in service.  

No new and material evidence was received within one year of the decision.  The Board is aware that within a year of the December 2001 decision, in January 2002, the Veteran underwent a VA skin disorders examination (in connection with a claim for pension benefits).  However, the VA examination cannot be considered new and material evidence as it did not indicate a link between the current skin condition and the skin condition for which the Veteran was treated in service.  Significantly, the examiner found follicular accentuation with pruritis to be of "uncertain etiology at this time."  The examiner found pitting of the palmar creases and hyperkeratosis of the palm to be "likely congenital" and that the "hyperkeratosis is likely secondary to extensive manual labor."  The examiner did not indicate that any of the skin disorders diagnosed at the time of the examination were related to service.  With respect to the Veteran's statements during the examination that his rash started since his time in Vietnam, such statements are cumulative and duplicative of previous statements.  See June 2001 21-526 reporting he had a rash since Vietnam/1968; see also October 1997 informal claim reporting he had a "recurring rash."  Accordingly, new and material evidence was not received within a year of the December 2001 decision, and it is final.

Generally, when the RO denies a claim, and the appellant does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the December 2001 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements from the Veteran.

The Veteran's STRs reflect treatment for tinea versicolor of the leg and back in March and April 1971.  In March 1971, he complained of a rash on the leg, back, and face; the assessments included ringworm on the leg, tinea versicolor on the back, and face within normal limits.  In April 1971, he reported a rash for the previous two months; he was noted to have five spots that looked like ringworm.  On September 1971 service separation examination, there was no evidence of any chronic skin condition, and the skin was normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran denied any history of skin diseases.

On July 1996 VA treatment, the Veteran complained of a rash on his face, back, and legs for 10 to 15 years.  He had previously been prescribed Lidex cream with good results.  The impression was lichen planus simplex.  On September 1997 treatment, the impression was chronic pruritic dermatitis of unknown etiology.  On October 1997 treatment, the impressions included dermatitis and chronic eczema.  On December 2000 VA treatment, the assessment was probable sebaceous cysts on the buttocks, right axilla, and right inguinal area.

Evidence received since the December 2001 rating decision consists essentially of VA treatment records reflecting ongoing treatment for various skin conditions, VA examinations, medical statements, hearing testimony from the Veteran, and lay statements from the Veteran, a friend, his children, and two ex-wives.

On January 2002 VA skin diseases examination, the Veteran was noted to work in construction and pipe fittings where he was exposed to multiple unknown chemicals.  He reported that beginning when he was in Vietnam, he had been plagued with rashes, mostly on his arms, back, behind the knees, and chest.  He complained of thickening dry hands and calluses as well as scaling and redness of his face and scalp.  Following a physical examination, the diagnoses included follicular accentuation with pruritus of unknown etiology at that time; the examiner opined that the Veteran could have chronic allergic contact dermatitis, and he may need a biopsy or patch testing to determine the exact etiology.  The diagnoses also included pitting of the palmar creases, which the examiner opined is likely congenital, and hyperkeratosis of the palms, which the examiner opined is likely secondary to extensive manual labor.  The diagnoses also included mild folliculitis of the back, seborrheic dermatitis of the scalp and face, and diffuse xerosis; no opinions were offered regarding the etiology of these conditions.

In a May 2008 statement, the Veteran stated that he was treated for rashes on his feet, legs, and arms five days after he arrived in Vietnam, at Bien Hoa transit station.  He stated that he was also treated for these rashes at Camp Eagle in Phu Bai, Vietnam.

On April 2010 VA treatment, the Veteran reported using hydrocortisone cream and ketoconazole cream on his face daily for treatment of seborrheic dermatitis and xerosis, but he had a current flare-up anyway.  He complained of itchy spots on his stomach.  The assessments included seborrheic dermatitis and follicular prominence/xerosis with lichen planus simplex.

On February 2013 VA skin diseases examination, the Veteran was noted to have been diagnosed with tinea versicolor in 1968/1969.  He reported that the rash started after basic training with a dry, patchy, itchy, scaly rash that continued to recur during his service; he was given a cream to put on the rash that helped but did not resolve the rash.  He did not take any oral medications.  The Veteran reported that he still has the rash now; he used a topical corticosteroid, triamcinolone, to treat his eczema and hand dermatitis.  He also used ketoconazole shampoo and urea constantly or near-constantly to treat tinea versicolor and tinea pedis.  His current visible skin conditions included eczema; there was no evidence of tinea versicolor.  The Veteran's skin was dry and xerotic consistent with xerotic eczema, with no plaques of eczema.  The only visible area was the bilateral dorsal hands with mild hyperpigmentation consistent with rubbing.  No other skin conditions were noted.  The examiner opined that it is less than 50 percent likely that the Veteran's skin condition was incurred during service.  The examiner noted that the Veteran did not have tinea versicolor on examination and opined that he has dry skin that is not related to service and is not service connected.  In a March 2013 addendum, the examiner noted that the Veteran's claims file was reviewed and there were no changes to be made to the examination report.

VA treatment records through September 2013 reflect treatment on several occasions for dermatitis and eczema.

At the June 2013 RO hearing, the Veteran testified that he suffered with rashes throughout his military service, and he was treated for them at the time.  He testified that he had breakouts two to three times per year, recurring in different locations.  He testified that he has the same kinds of symptoms now that he had in service, including darkening of the skin, scaliness, and itching.  He testified that after service, he used mostly home remedies until he sought treatment about 10 years earlier.  

At the November 2014 Board hearing, the Veteran testified that he was treated for skin conditions in service with topical creams and oils.  He testified that he receives ongoing topical treatment with a hydrocortisone cream, a cortisone night treatment, and an ammonium lactate cream, prescribed by VA.  He testified that he continues to experience the same symptoms that began in service and have continued.

At the hearing, the Veteran submitted six lay statements from his children, a friend, and two ex-wives describing his chronic skin problems for many years.

The Veteran then submitted a December 2014 statement from treating dermatologist Dr. Murphy, who opined that the Veteran's current skin condition of chronic pruritic dermatitis, tinea versicolor, and eczema is "at least as likely as not" linked to his time served in Vietnam.

Because service connection for tinea versicolor, chronic pruritic dermatitis, eczema was previously denied based on findings that there was no medical evidence showing a link between the Veteran's current skin condition and the skin condition for which he was treated in service, for evidence to be new and material in this matter, it would have to relate to such findings (i.e. a nexus to service).  

The December 2014 medical opinion from Dr. Murphy, relating the Veteran's current skin condition to his service, is new and it is material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for tinea versicolor, chronic pruritic dermatitis, eczema and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim of service connection for tinea versicolor, chronic pruritic dermatitis, eczema may be reopened.


ORDER

The appeal to reopen a claim of service connection for tinea versicolor, chronic pruritic dermatitis, eczema is granted.



REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his reopened claim as well as the additional service connection claim on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that he has had a constant and chronic skin condition since service and that he experiences the same symptoms now for which he received treatment in service.  On February 2013 VA skin diseases examination, the Veteran was noted to have been diagnosed with tinea versicolor in 1968/1969.  He reported that the rash started after basic training with a dry, patchy, itchy, scaly rash that continued to recur during his service, and he still has the rash now.  His current visible skin conditions included eczema; there was no evidence of tinea versicolor.  The Veteran's skin was dry and xerotic consistent with xerotic eczema; the only visible area was the bilateral dorsal hands, with mild hyperpigmentation consistent with rubbing.  No other skin conditions were noted.  The examiner opined that it is less than 50 percent likely that the Veteran's skin condition was incurred during service.  The examiner noted that the Veteran did not have tinea versicolor on examination and opined that he has dry skin that is not related to service without further explanation.  In a March 2013 addendum, the examiner noted that the Veteran's claims file was reviewed and there were no changes to be made to the examination report.  The Board observes that the examiner's rationale is inadequate.  Further, additional lay evidence was subsequently received regarding the rash symptomatology since service.  On remand, a medical opinion should be obtained with consideration of the Veteran's and his family's many reports of continuity of symptomatology.

The Veteran testified that he sought private treatment for his hydrocele, right groin scrotal pain and numbness, and right leg pain from Dr. Voigt but he had not submitted the records of this treatment.  A review of the record finds that these records are not yet included in the claims file.  Records of treatment for a disability for which service connection is sought may contain information pertinent to the service connection claim, and must be requested, if adequately identified.

A review of the claims file reveals a March 2008 letter from the Social Security Administration (SSA) stating that the Veteran would become entitled to monthly disability benefits beginning April 2008.  Copies of the complete SSA decision and underlying medical records have not been secured for the record.  As they are constructively of record and cannot be found immaterial, VA has an obligation to secure them.  

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

2.  The AOJ should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for the disabilities at issue, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records from Dr. Voigt.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  Further, the AOJ should advise the Veteran in writing that Dr. Murphy's December 2014 medical opinion as to the relationship between his current skin disorder and military service is insufficient because it is not accompanied by a rationale; inform him that he may, if he chooses, ask Dr. Murphy to provide a rationale for the December 2014 opinion and return a copy of that written rationale to the Board.  Remind him that he may request a copy of his claims folder for review by Dr. Murphy or other medical provider to assist in offering a nexus opinion.  

4.  The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits, and copies of the medical records on which the determination was based.  If such records are unavailable, the reason must be noted in the record, and the Veteran should be so advised.

5.  The AOJ should also arrange for an appropriate supplemental opinion (with examination only if deemed necessary by the medical provider) which addresses the etiology of any skin disabilities diagnosed since this claim was filed in March 2008, to include eczema.  The Veteran's claims file (including this remand) must be reviewed by the opinion provider and s/he is requested to provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each skin disability found.

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service? and 

(c) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the postservice symptoms reported by the Veteran and his family members?  

A rationale must be provided for all opinions.

5.  The AOJ should then review the record and readjudicate the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


